Citation Nr: 0928397	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
wrist fracture with degenerative joint disease, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to June 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, VA Regional Office (RO).  

The Board notes that the appellant filed a claim for an 
increased rating for service-connected residuals of a left 
wrist fracture in June 2003, which had been rated under 
Diagnostic Codes 5299-5215.  A July 2003 rating decision 
reflects that service connection was granted for degenerative 
joint disease of the left wrist secondary to the service-
connected residuals of the fracture of the left wrist, and a 
10 percent evaluation was assigned for left wrist 
degenerative joint disease under Diagnostic Code 5003, and a 
0 percent rating was continued for residuals of a left wrist 
fracture under Diagnostic Codes 5299-5215.  

In addition, a January 2006 rating decision reflects the 
AOJ's determination that separately evaluating the left wrist 
degenerative joint disease was clear and unmistakable error 
under the provisions of 38 C.F.R. § 4.14, and a single 10 
percent disabling rating was implemented for residuals of a 
left wrist fracture with degenerative joint disease, under 
Diagnostic Codes 5215-5010.  In a June 2007 rating decision, 
the AOJ increased the rating for residuals of a left wrist 
fracture with degenerative joint disease to 20 percent under 
Diagnostic Codes 5010-5213.  The Board notes that since the 
increase to 20 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing has been 
associated with the claims file.  




FINDING OF FACT

The evidence tends to establish that the degree of impairment 
due to residuals of a left wrist fracture with degenerative 
joint disease more closely approximates the criteria for a 30 
percent evaluation.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for left wrist 
degenerative joint disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010-
5213 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A July 2003 VCAA letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the claimant that additional information or 
evidence was needed to support the initial service connection 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's May 2005 notice of disagreement, the 
claimant took issue with the initial 0 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case which contained, in pertinent part, the relevant 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in November 2005 and October 2008.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected residuals of a 
left wrist fracture with degenerative joint disease since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Traumatic arthritis is evaluated under Diagnostic Code 5010.  
Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis under 5003.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, a disability 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Diagnostic Code 5003.  

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating.  Limitation of flexion 
of the minor forearm to 55 degrees warrants a 30 percent 
disability rating.  Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the minor forearm to 30 degrees warrants a 30 
percent disability rating.  Diagnostic Code 5207.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5centimeters) or more) and marked 
deformity is rated 40 percent disabling for the major side 
and 30 percent for the minor side.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.  Diagnostic Code 5213 provides that supination of 
the forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side and 10 percent for the minor 
side.  Limitation of pronation with motion lost beyond the 
last quarter of arc, so the hand does not approach full 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; limitation of pronation 
with motion lost beyond the middle of arc is rated 30 percent 
disabling for the major side and 20 percent for the minor 
side.  Loss of supination or pronation due to bone fusion, 
with the hand fixed near the middle of the arc or moderate 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side 
and 20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side and 30 percent for the minor side.  38 
C.F.R. § 4.71a.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant's service-connected residuals of a fracture of 
the left wrist with degenerative joint disease is rated as 20 
percent disabling under Diagnostic Codes 5010-5213.  The 
Board notes that separate ratings at different times, based 
on facts found, have been considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Having reviewed the record, the Board finds that the evidence 
is in relative equipoise, and thus, a 30 percent evaluation 
is supportable.  The Board notes that the October 2008 VA 
examination report reflects that the appellant is right hand 
dominant, and regardless of the notation in the November 2005 
VA examination report that he used both hands on his job, the 
service-connected left wrist disability is evaluated as the 
minor extremity.  

In support of the 30 percent rating, an October 2006 private 
report notes a painful slight to moderate deformity of the 
left wrist, with limited motion and/or abnormal movement in 
regard to flexion, radial deviation, ulnar deviation, 
pronation and supination, with grip strength on the left of 
26 pounds compared to 132 pounds on the right.  In addition, 
on VA examination in October 2008, complaints of a constant 
sharp pain in the left hand and wrist were noted, and the 
examiner reported that there was limited motion of the left 
wrist, to include dorsiflexion lacking 45 degrees, with 
additional functional limitation after repetitive use due to 
pain.  The Board notes that disability evaluations under 
Diagnostic Codes 5205 through 5213 may be higher if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  For the joints in 
particular, special attention is paid to the disability if 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse.  See  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  

In addition to the deformity of the left forearm with bowing 
and malalignment of the mid radius on VA examination in 
October 2008, the examiner noted that diagnosis had 
progressed to status post fracture of the left wrist 
degenerative joint disease with deformity of the distal 
radius, with resulting limitation of fine manipulation with 
the left hand and an April 2003 private  x-ray examination 
report notes sclerosis at the base of the ulnar styloid 
process and thick bony sclerosis involving the radial 
metaphysic.  The Board notes that ulnar nerve damage of the 
left upper extremity associated with residuals of the left 
wrist fracture has been separately rated.  In addition, left 
wrist range of motion findings reported on VA examination in 
November 2005 are not inconsistent with the October 2008 
findings for purposes of determining whether a higher rating 
is warranted for the left wrist disability, with both reports 
noting additional functional limitation due to pain in the 
left wrist, as well the November 2005 examiner's notation of 
additional impairment to the left wrist due to fatigue, 
weakness, lack of endurance or incoordination.  


In regard to the appellant's assertions at the hearing in 
regard to employment, Transcript at 2 (2009), the Board notes 
that an April 2008 VA record reflects that he was fitted with 
right and left wrist splints to decrease pain, especially at 
work, and in a statement, received in October 2008, the 
appellant's employer stated that the appellant had been 
employed with the company for 12 years, was a good employee 
and noted limited duty loads due to back problems and other 
physical limitations, not solely due to the service-connected 
left wrist disability.  Regardless, the 30 percent disability 
evaluation herein assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations, due to 
the service-connected left wrist disability.  38 C.F.R. § 4.1 
(2008).  

A determination as to the degree of impairment due to the 
service-connected residuals of a left wrist fracture with 
degenerative joint disease requires competent evidence.  The 
appellant is competent to report his symptoms, to include 
pain and functional impairment.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the VA examinations are 
adequate.  The October 2008 VA examiner provided detailed 
objective findings based on reliable principles.  The 
evidence is in favor or a 30 percent rating for residuals of 
a left wrist fracture with degenerative joint disease.  

A rating in excess of 30 percent is not warranted.  The 
November 2005 VA examination report notes no ankylosis of the 
left wrist.  The competent evidence does not establish that a 
higher rating is warranted under any other applicable 
Diagnostic Code.  The Board has considered all potentially 
applicable provisions of 




38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the appellant or his representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  

The evidence is in favor of a 30 percent rating for residuals 
of a left wrist fracture with degenerative joint disease, but 
not higher.  Thus, the benefits sought on appeal are granted, 
in part.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected residuals of a left wrist 
fracture with degenerative joint disease produce such an 
unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the October 2008 VA examination shows that the 
appellant is employed.  In addition, the competent evidence 
does not establish that the appellant has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
Accordingly, the Board determines that 
referral for an extraschedular rating is not warranted.









ORDER

A 30 percent rating for residuals of a left wrist fracture 
with degenerative joint disease is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


